Citation Nr: 0836514	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  00-24 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for residuals of neck and 
back injuries, to include headaches, dizziness, sleep 
problems, and numbness in the extremities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama, in which the RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for neck and back injuries, 
to include headaches, dizziness, sleep problems, and numbness 
in the extremities. 

In March 2005 the Board reopened the veteran's claim for 
service connection and remanded it to the RO for further 
development.  Following this development, the case returned 
to the Board in May 2006, at which time the service 
connection claim was denied on the merits.  The veteran 
appealed the Board's May 2006 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision issued in March 2008, the Court set aside 
the Board's May 2006 decision and remanded the matter for 
further proceedings (as will be further explained herein).  
Judgment was entered in April 2008.  

In June 2008, the Board issued a letter the veteran and her 
representative informing them that the May 2006 Board 
decision had been remanded to the Board for readjudication 
and the issuance of a new decision.  The parties were advised 
that they had 90 days from the date of the letter to submit 
any further argument or additional evidence.  Additional 
argument was presented by the veteran's attorney in September 
2008 which was accompanied by a signed statement from the 
veteran dated in August 2008, indicating that she had no 
additional evidence or argument to present.  Accordingly, the 
case is ready for appellate consideration.


FINDING OF FACT

Neck and back disabilities, to include headaches, dizziness, 
sleep problems and numbness in the extremities, were not 
incurred in or aggravated by active service.

CONCLUSION OF LAW

The criteria for a grant of service connection for claimed 
residuals of neck and back injuries, to include headaches, 
dizziness, sleep problems, and numbness in the extremities, 
have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran dated in March 2004 and March 2005 that fully 
addressed all notice elements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Here, the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the AOJ.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Although the aforementioned notice letters were not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of supplemental statements of 
the case (SSOCs) issued in November 2004 and November 2005 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

In addition, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied in this case 
and hence no rating or effective date will be assigned with 
respect to this claimed condition(s).  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted private 
medical records and copies of VA outpatient treatment records 
in support of the claim.  Several VA examinations have been 
furnished during the appeal period.

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in August 2008, the veteran informed the RO she had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

Service treatment records (STRs) include an entry dated in 
March 1980 at which time the veteran reported experiencing 
headaches and dizziness related to her menstrual cycle.  A 
record dated on May 13, 1980, documented that the veteran had 
fallen and hit her head while roller skating two weeks 
previously.  She complained of head pains and dizziness 
assessed as tension headaches.  She was seen again on May 23, 
1980, and reported having headaches, blurred vision and 
difficulty sleeping following the head injury.  An assessment 
of functional headaches was made.  A skull series dated in 
May 1980 was negative.  In February 1982, she was treated for 
headaches and eye symptoms.  The provisional diagnosis was 
headache, probably not related to vision problems.  The 
veteran's separation examination report, dated in June 1982, 
showed that her head, spine, and neurological system were 
clinically evaluated as normal.  In the report of medical 
history accompanying the separation examination report, which 
was signed by the veteran, she denied a history of or 
problems involving recurrent back pain, head injury, frequent 
trouble sleeping, frequent or severe headache, and dizziness 
or fainting spells.

Post-service evidence includes VA and non-VA treatment 
reports and evaluations, dated between 1984 and 1997.  On 
file is a July 1991 VA examination report which showed that 
the veteran had reported being in a motor vehicle accident 
(MVA) in 1989.  The impressions were myofacial back pain 
syndrome, and spina bifida, T12 and L1.  

Reports from Dr. M. B-O., showed treatment for headaches and 
dizziness in 1991, and noted a history of an MVA two years 
before.  X-ray films of the lumbar spine taken in February 
1996 revealed arched defects of L1 and T21.  October 1996 X-
ray films taken of the thoracic spine revealed no evidence of 
acute injury and showed very minimal degenerative changes in 
the superior aspect of the thoracic spine and failure of 
complete fusion of the posterior elements of T11, T12 and L1.  
It was explained that this should be considered a normal 
variant.  Reports from Dr. W. P. dated in 1996 showed 
treatment for back pain, with a reported history of a back 
and neck injury while on roller skates in 1980, and a lower 
back injury after an MVA in 1985.  Dr. W. P. indicated that 
the veteran's symptoms were consistent with chronic lumbar 
syndrome.  Treatment reports of Dr. B.L. dated between 1986 
and 1997 document complaints of back pain.  

The file contains a May 1997 medical statement of Dr. H, who 
first examined the veteran in January 1989 at which time her 
complaints included headaches, neck pain, and low back pain 
radiating into the legs.  The veteran reported that these 
conditions had been problematic since 1981 when she fell 
skating.  On examination conducted in 1989, chronic 
cervicalgia and lumbar facet syndrome were diagnosed.  The 
doctor indicated that the veteran had been treated for these 
conditions on numerous occasions between 1989 and 1997.  
Medical records of Dr. H. dated from 1989 to 1997 accompany 
his statement and are on file.   

On file is a December 2000 statement from Dr. K. J. 
indicating that the veteran had been seen by him in October 
2000 with complaints of low back, neck, hip, leg and arm 
pain.  It was noted that these conditions had been treated in 
1984.  Current medical records were provided for the file, 
but it was noted that older records had been discarded.   

The veteran provided testimony at a hearing held at the RO in 
June 2001, at which time she stated that her problems, 
consisting of back and neck pain as well as headaches and 
dizziness, started when she fell roller skating and were 
treated and followed-up during service.  She indicated that 
post-service, she was initially treated by Dr. A. in 1983 and 
had attempted to get those records but they were unavailable.  
She stated that she had received treatment from Dr. K. J. 
since 1984.  

The evidence includes medical records from Dr. W. P. dated 
from 1996 to 1998 which reflect treatment for lumbar strain 
and document a history of falls and/MVA's, including a MVA in 
1985.  

Also on file is a May 2004 opinion of L. C. R., D.C., states, 
indicating that based on X-ray and MRI findings of this 
patient; low back facet arthropathy L3-L5 may have been 
aggravated by a history of trauma to the lower back areas as 
early as 1980.  Accompanying the opinion are medical records 
dated in March and April 2004.

A VA examination was conducted in September 2004 and the 
veteran's claims file was reviewed.  The veteran gave a 
history of injuring her back and neck during a roller-skating 
accident while on active duty.  Chronic lumbar and cervical 
strain were diagnosed.  The examiner stated that after review 
of the complete file and examination findings, she was unable 
to resolve the matter of etiology of the diagnosed conditions 
without resort to mere speculation.  By way of explanation, 
the examiner stated that there were no medical records from 
active duty which substantiated the claim and that other 
treatment records dated more proximate to service were 
missing or had been destroyed.  She did observe that the 
veteran had significant cervical and lumbar problems and had 
a several year history of complaints and treatment related to 
these conditions.  

Another VA examination was conducted in April 2005; at that 
time the claims folder was not available for review.  The 
veteran explained that she injured her neck and back in 1980 
when she fell roller-skating.  A history of a MVA in 1989 was 
also recorded.  Cervical spine strain with no functional loss 
of range of motion and lumbosacral spine strain with mild 
functional loss of range of motion were diagnosed.  The 
examiner stated only that an opinion could not be rendered 
and the claims folder was not available.

The most recent medical evidence of record consists of a VA 
examination report dated in August 2005, which showed that 
the examiner found that the veteran's cervical and lumbar 
spine were normal.  This conclusion was based upon a physical 
examination and a review of the veteran's complete claims 
file.  The examiner opined that the veteran had no cervical 
or lumbar spine disorder which was the product of any in-
service injury or incident and stated that this conclusion 
was based on review of the file, history obtained, physical 
examination and X-ray studies.  The examiner observed that in 
review, the veteran had a plethora of complaints supported by 
a paucity of objective finings.

Legal Analysis

The veteran asserts that service connection is warranted for 
disabilities of the back and neck, with associated conditions 
including headaches, dizziness, sleep problems, and numbness 
in the extremities, claimed as incurred when she fell while 
skating in service in 1980.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999);

The Board observes that when this case was previously before 
the Board in 2006, the claim was denied based on lack of 
finding of current disability, as supported by the results of 
the VA examination conducted in August 2005.  On 
readjudication, the Board has been instructed to address the 
matter of a present disability, to include specific 
consideration of the findings made upon VA examinations 
conducted in April 2005 and September 2004.   

Initially, the Board notes that the requirement of a present 
disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed, 
even if the disability resolves prior to the Secretary's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  While the Board acknowledges that no 
physical disability was diagnosed upon VA examination of 
August 2005, it is clear that disabilities of both the neck 
and back were diagnosed in both April 2005 and September 
2004.  At those times, diagnoses of chronic lumbar and 
cervical strain (September 2004) and cervical spine strain 
with no functional loss of range of motion and lumbosacral 
spine strain with mild functional loss of range of motion 
(April 2005) were made.  Accordingly, the Board concludes 
that the file contains evidence of currently diagnosed 
disorders of the neck and back and accordingly, the element 
of currently diagnosed disability has been established in 
this case.  

The veteran maintains that her currently claimed disorder of 
the back and neck, with associated conditions including 
headaches, dizziness, sleep problems, and numbness in the 
extremities, is attributable to a fall which occurred during 
service in 1980.  The STRs do include entries dated in May 
1980 which indicate that the veteran fell while roller 
skating resulting in acute complaints of headaches and 
dizziness.  There was no documentation of involvement of the 
neck or back with respect to that fall, and the subsequent 
STRs are entirely silent for any diagnoses related to the 
neck or back.  Further, the June 1982 separation examination 
report revealed that the head, spine, and neurological system 
were clinically evaluated as normal.  

The veteran reports that she initially sought treatment for 
symptoms involving the back and neck in 1983, and the file 
indicates that she was definitely treated by Dr. K. J. at 
least as early as 1984 and that she has complained of and 
been treated for back and neck since that time.  

Accordingly, the critical inquiry in this case is whether the 
veteran's currently claimed back and neck problems with 
associated symptoms are etiologically related to service and 
the record contains medical opinions which have been offered 
as to this matter.  A physician's access to the claims file 
and the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  The 
Board notes that in September 2004 and April 2005 opinions as 
to this matter were requested; however opinions were not 
offered at either time.  In one instance the claims folder 
had not been available for review (2005) and in the other 
instance the examiner could not furnish an opinion without 
resort to speculation (2004).  Similarly, the 1997 statement 
of Dr. H. fails to address the matter of etiology, and simply 
documents the veteran's reported history of a fall in 
1980/1981 and a history of treatment for neck and back 
problems as well as headaches since 1989.  The Court has held 
that where, as here in all three cases, a physician is unable 
to provide a definite causal connection (linking the current 
disability to the veteran's military service), the opinion on 
the matter constitutes "what may be characterized as non-
evidence."  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  
Accordingly, these medical reports have no probative value 
either for or against the claim.  

In May 2004, L. C. R., D.C., opined that based on X-ray and 
MRI findings of the veteran; low back facet arthropathy L3-L5 
may have been aggravated by a history of trauma to the lower 
back areas as early as 1980.  In Obert v. Brown, 5 Vet. App. 
30 (1993), the Court held that a medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim.  See also Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 
Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999) 
(by using the term "could," without supporting clinical data 
or other rationale, a medical opinion simply is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence).  In essence, the 
opinion expressed is couched in terms which make it 
speculative at best, merely indicating that there is a 
possible chance of a nexus.  The Board finds that this does 
not meet the applicable standard of proof; as it is merely 
speculation and moreover is based on a history provided by 
the veteran which is unsupported by the STRs which document 
treatment for a fall in 1980, without reference to any 
involvement of the back and neck.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

The Board attributes greatest probative weight in this case 
to the opinion provided upon VA examination of August 2005.  
The VA examiner opined that the veteran had no cervical or 
lumbar spine disorder which is the product of any in-service 
injury or incident and stated that this conclusion was based 
on review of the file, history obtained, physical examination 
and X-ray studies.  No competent evidence to the contrary 
which is equally probative has been presented.  In essence, 
the veteran has not provided any competent medical evidence 
to rebut the opinion against the claim or otherwise diminish 
its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995).

While the veteran is certainly competent to testify as to the 
presence of observable symptomatology, such statements alone 
are insufficient to indicate that a currently claimed 
disability may be associated with an in-service injury, 
particularly in light to lack of the absence of medical 
evidence documenting any disability of the back or neck 
during service, to include as a result of the May 1980 fall.  
See Barr v. Nicholson, 21 Vet. App. 303(2007); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, 
even if the Board was to assume the in-service injury 
affecting the neck and back occurred as reported, a medical 
nexus is still needed and probative and competent evidence of 
such is lacking in this case.   The Board has considered the 
veteran's statements in support of her claim.  While she is 
certainly competent to describe the extent of her current 
symptomatology and even the occurrence of a fall in 1980, 
there is no evidence that she possesses the requisite medical 
training or expertise necessary to render her competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of neck and back injuries, to 
include headaches, dizziness, sleep problems, and numbness in 
the extremities.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for neck and back injuries, to include 
headaches, dizziness, sleep problems, and numbness in the 
extremities, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


